Citation Nr: 0027478
Decision Date: 10/17/00	Archive Date: 12/28/00

Citation Nr: 0027478	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  97-27 780	)	DATE OCT 17, 2000
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Greg E. Beard, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, R. S., and P. O.


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to May 
1958.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board entered a decision in this 
case on February 15, 2000.  Subsequently, a motion for the 
reconsideration of that decision was submitted and granted by 
the designee of the Chairman of the Board pursuant to 38 
U.S.C.A. § 7103(a) (West 1991).  This case is now before an 
expanded panel of the Board.


FINDINGS OF FACT

1.  The cause of the veteran's death in May 1969, at age 40, 
was identified on the death certificate as carcinoma of the 
lung with pleural and mediastinal metastasis and skin 
metastasis.

2.  The veteran was exposed to ionizing radiation in service 
as a result of participation in the atmospheric testing of 
nuclear weapons during Operation PLUMBBOB in 1957.  

3.  It is plausible that the veteran may have had a disease, 
bronchiolo-alveolar carcinoma and/or pancreatic cancer, that 
is subject to presumptive service connection for a radiation-
exposed veteran, and that contributed substantially or 
materially to his death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

It is further noted that the United State Court of Appeals 
for the Federal Circuit (Circuit Court) recently stated in 
Hensley v. West, 212 F.3d 1255, at 1261 (Fed. Cir. 2000), 
that the burden of persuasion for establishing a well 
grounded claim must be low, as a high threshold would risk 
the elimination of potentially meritorious claims.  The 
Circuit Court further stated that in assessing whether an 
appellant had met the requisite threshold, the VA "must 
construe all facts, make all inferences, and apply all 
presumptions in favor of the veteran."  Id., at 1262.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 
(1999).  

For purposes of well-grounding the claim of service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In the instant case, the appellant has alleged that the 
veteran's cause of death, lung cancer, was due to exposure to 
ionizing radiation in service.  

Service connection for a disability that is claimed to be 
attributable to radiation exposure during service can be 
demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (1999).  Second, 38 C.F.R. § 3.311(b) 
(1998) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met, including an opinion by 
the Chief Medical Director.  Third, direct service connection 
can be established by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

The Defense Nuclear Agency has confirmed that the veteran 
participated in Operation PLUMBBOB, an atmospheric nuclear 
weapon detonation conducted in 1957.  Operation PLUMBBOB is 
recognized by VA as an "operational period" in which onsite 
participation entitles veterans to presumptive service 
connection for several specified conditions.  38 U.S.C.A. § 
1112(c) (West 1991 & Supp. 1999); see also 38 C.F.R. § 3.309 
(1999).  "Onsite participation" is defined as "presence at 
the test site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test."  38 C.F.R. § 3.309.  
Thus, the Board deems that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons in accordance with 38 
C.F.R. § 3.311, and was a radiation exposed veteran as 
defined by 38 C.F.R. § 3.309 (1999).

The veteran died at age 40 in May 1969.  The medical evidence 
currently of record shows that the veteran's cause of death 
was certified as carcinoma of the lung with pleural and 
mediastinal metastasis and skin metastasis.  The August 1968 
pathology report noted anaplastic adenocarcinoma consistent 
with primary bronchogenic, however it was also noted that the 
papillary pattern suggested other primary sources such as the 
pancreas which should be considered.  The Board notes that 
pancreatic cancer is one of the listed cancers which is 
subject to presumptive service connection for a radiation-
exposed veteran.  See 38 U.S.C.A. § 1112(c)(2).

In addition, the Board notes that in 1999, Congress passed 
the "Veterans Millennium Health Care and Benefits Act", 
Pub. L. No. 106-117, 113 Stat. 1545, effective November 30, 
1999.  This Act, in part amended 38 U.S.C.A. § 1112(c)(2) by 
adding to the list of diseases, subject to presumptive 
service connection for a radiation-exposed veteran, 
bronchiolo-alveolar carcinoma.  

The Board finds that based on the evidence currently of 
record, the appellant has submitted a claim which is 
plausible; thus, she has met her initial burden of submitting 
a well-grounded claim of service connection for the cause of 
the veteran's death.  See Hensley v. West, 212 F.3d. 1255, 
1261 (Fed.Cir. 2000).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The appellant submitted additional evidence to the Board in 
May 2000, to include a dose estimate, which has not been 
reviewed by the RO.  It is noted that there is a material 
difference between this estimate of dose, submitted by the 
claimant, and the dose data derived from the official 
military records.  Thus, further development is required 
pursuant to 38 C.F.R. § 3.311(a)(3), in order to: (1) 
determine if the provider of this additional dose estimate is 
a "credible source"; and if so, (2) attempt to reconcile 
the material difference between the two dose estimates by 
referral to an independent expert for preparation of a 
separate radiation dose estimate.

In addition, the Board has determined that additional medical 
information should be obtained prior to a final disposition 
of the appeal.  Specifically, the Board has determined that 
it would be appropriate and helpful to obtain certain samples 
of tissue excised during diagnostic and surgical procedures 
undergone by the veteran, and this case will be remanded to 
the RO for that purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.  After obtaining any necessary release 
from the appellant, the RO should obtain 
all available tissue samples pertaining 
to the veteran's carcinoma, including the 
paraffin tissue blocks and stained tissue 
slides associated with biopsies/surgeries 
performed on the veteran from, on or 
about August 8, 1968, to his date of 
death, May 13, 1969, which were 
pathologically analyzed by the Valley 
Presbyterian Hospital Laboratory, 15107 
Vanowen Street, Van Nuys, California 
91405.  All appropriate safeguards for 
the proper handling of such tissue 
samples should be followed.

2.  The RO should request of the 
appellant's radiation dose expert, his 
curriculum vitae which addresses the 
extent of his formal education, training 
and work experience in the fields of 
health physics, nuclear medicine or 
radiology.  Any additional supporting 
documentation used to obtain the dose 
estimate should be included. 

3.  The RO should then determine whether 
the dose estimate submitted by the 
appellant in March 2000, is from a 
"credible source"; and if so, the 
estimates and supporting documentation 
should be referred to an independent 
expert pursuant to 38 C.F.R. 
§ 3.311(a)(3).

4.  Following completion of these 
actions, the RO should readjudicate the 
claim for service connection for the 
cause of death, taking into consideration 
the additional evidence submitted by the 
appellant as well as any additional 
information obtained from the requested 
development.  The appellant and her 
representative should then be provided 
with an appropriate supplemental 
statement of the case and an opportunity 
to respond thereto.  

The case should then be returned to the Board for further 
appellate consideration.  No action is required of the 
appellant at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




___________________________		
	_________________________
     THOMAS J. DANNAHER			      JEFFREY J. MARTIN
         Veterans Law Judge		        Veterans Law Judge
   Board of Veterans' Appeals		   Board of Veterans' 
Appeals



		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals



 




Citation Nr: 0003871	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  97-27 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Greg E. Beard, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, R.S., and P.O.



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to May 
1958.  The veteran died on May [redacted], 1969.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1996 decision by the Jackson, Mississippi 
Department of Veterans Affairs (VA) Regional Office (RO).  
The appellant and her representative appeared before a 
hearing officer at a hearing at the RO in April 1997.  The 
appellant and her 2 sons also testified before a Member of 
the Board at a hearing in Washington, D.C. in October 1998.

In January 1999, the Board REMANDED the case to the RO in 
order to comply with provisions of 38 C.F.R. § 3.311 as 
required by the U.S. Court of Appeals for Veterans Claims 
(Court) in Hilkert v. West, 11 Vet. App. 284 (1998) (Hilkert 
I), which required that each factor in 38 C.F.R. § 3.311(e) 
should be addressed.  Subsequently, in Hilkert v. West, 12 
Vet. App. 145 (1999) (Hilkert II), the Court reconsidered and 
vacated its decision in Hilkert I, which determined that 
there was no need to explain all the factors in writing for 
the regulation to function logically.  Accordingly, the case 
has been returned to the Board.


FINDINGS OF FACT

1.  The cause of the veteran's death was certified as 
carcinoma of the lung with pleural and mediastinal metastasis 
and skin metastasis.

2.  Competent medical evidence attributing the veteran's 
cause of death to service has not been presented.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107 (West 1991); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has not contended that the veteran's carcinoma 
was manifest during service or within one year of separation 
from service.  Rather, she asserts that the veteran's death 
was due to his exposure to ionizing radiation during 
atmospheric nuclear weapon testing during service.  

Initially, it is necessary to determine if the appellant has 
submitted a well grounded claim with the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the veteran's 
demise.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 3.312 
(1999).  Service connection for a disability that is claimed 
to be attributable to radiation exposure during service can 
be demonstrated by three different methods.  First, there are 
several types of cancer that are presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991); see also 38 
C.F.R. § 3.309(d) (1999).  Second, 38 C.F.R. § 3.311(b) 
(1998) provides a list of "radiogenic diseases" that will 
be service connected provided that certain conditions 
specified in that regulation are met, including an opinion by 
the Chief Medical Director.  Third, direct service connection 
can be established by "show[ing] that the disease or malady 
was incurred during or aggravated by service," a task that 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Davis v. Brown, 10 Vet. 
App. 209 (1997) (citing Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996) 
aff'd sub nom., Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997)).

The appellant has not alleged that the veteran served in 
combat and the evidence of record does not indicate that he 
served in combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is 
not applicable in this case.

The Defense Nuclear Agency has confirmed that the veteran 
participated in Operation PLUMBBOB, an atmospheric nuclear 
weapon detonation conducted in 1957.  Operation PLUMBBOB is 
recognized by VA as an "operational period" in which onsite 
participation entitles veterans to presumptive service 
connection for several specified conditions.  38 U.S.C.A. § 
1112(c) (West 1991 & Supp. 1999); see also 38 C.F.R. § 3.309 
(1999).  "Onsite participation" is defined as "presence at 
the test site, or performance of official military duties in 
connection with ships, aircraft or other equipment used in 
direct support of the nuclear test."  38 C.F.R. § 3.309.  
Thus, the Board deems that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons in accordance with 38 
C.F.R. § 3.311, and was a radiation exposed veteran as 
defined by 38 C.F.R. § 3.309 (1999).

Service medical records reveal no complaints, findings, or 
treatment of lung cancer or skin cancer during service.  At 
the time of the veteran's death, service connection was not 
in effect for any disability.  The evidentiary record reveals 
that the veteran death in May 1969, at age 40, was the result 
of carcinoma of the lung with pleural and mediastinal 
metastases and skin metastases.

Private hospital reports from August 1968 and May 1969 
revealed that the veteran underwent a bronchoscopy and right 
thoracotomy with biopsy of the pleura and mediastinum.  
Pathology results revealed anaplastic adenocarcinoma, 
metastatic in mediastinum.  The May 1969 hospital summary 
revealed diagnoses of far advanced carcinomatosis, 
bronchogenic carcinoma, primary in the right lung with 
diffuse metastases, probably central nervous system 
metastases, multiple contralateral thoracic metastases and 
probably intra-abdominal metastases and cachexia. 

The Defense Nuclear Agency, in May 1996 correspondence 
confirmed the veteran's participation in atmospheric nuclear 
testing in the 1950s.  A careful search of dosimetry data 
reveals a recorded dose of 0.02 rem gamma for the veteran.  
It was noted that this dose has an upper bound of 0.1 rem 
gamma.  The agency further stated the scientific dose 
reconstruction indicates that due to the distance of the 
veteran's unit from ground zero, he had virtually no 
potential for exposure to neutron radiation.  The agency also 
stated that the veteran's internal exposure potential was 
less than 0.150 rem (fifty year) committed dose to the lung.  

In a September 1996 letter, the Chief Medical Director stated 
that following review of the claims folder, that based on the 
veteran's exposure to ionizing radiation 0.02 rem gamma with 
an upper bound of 0.1 rem gamma with virtually no potential 
for neutron exposure and less than 0.150 rem gamma internal 
50-year committed dose, it was highly unlikely that his lung 
cancer can be attributed to exposure to ionizing radiation 
during service.  It was specifically noted that exposure to 
8.8 rads or less at age 29 in an individual, other than a 
known regular smoker, provides a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the veteran's lung cancer is related to exposure to 
ionizing radiation.   
 
The appellant and family members testified at an April 1997 
RO hearing and before a member of the Board in October 1998 
that the veteran was exposed to ionizing radiation during 
nuclear weapon testing in 1957 and developed lung cancer 
approximately 11 years later.  According to the appellant, 
the veteran's doctors as well as scientist familiar with the 
testing indicated that the veteran's death was the result of 
his exposure to ionizing radiation.  

In an August 1999 statement, Bill May, R.T. (R) Director of 
Radiologic Sciences at Itawamba Community College, stated 
that he had reviewed "a number of documents" from the 
appellant relating the veteran's exposure to radiation during 
Operation PLUMBBOB and his resulting bronchogenic cancer with 
metastases.  According to Mr. May, the veteran's exposure to 
radiation was underestimated.  He opines that the radiation 
exposure received by the veteran during Operation PLUMBBOB 
was directly linked to the formation of his bronchogenic 
cancer and the most probable cause of such cancer.  

The Board notes that the medical evidence does not show that 
the cause of the veteran's death, lung cancer, is included in 
the types of cancer that are subject to presumptive service 
connection under 38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309 (1999).  For purposes of 38 C.F.R. § 3.311(b), the 
Board notes that the medical evidence shows that veteran's 
lung cancer disorder was one of the radiogenic diseases 
listed in the regulation.  See 38 C.F.R. § 3.311(b).  
However, the Chief Medical Director, after reviewing the 
veteran's file, determined that given the veteran's probable 
dose of radiation during service, it was highly unlikely that 
his lung cancer was attributable to exposure to ionizing 
radiation during service.

As noted previously, the appellant contends that the 
veteran's death was due to his exposure to ionizing radiation 
during atmospheric nuclear weapon testing during service.  
However, there is no documentation of record indicating that 
a physician has established an etiological relationship 
between the veteran's carcinoma of the lung with pleural and 
mediastinal metastases and skin metastases and his active 
service, to include exposure to ionizing radiation.  While 
there is an opinion from Mr. May supporting the appellant's 
contentions, the record does not reflect that Mr. May is a 
physician.  Therefore, his assertion that radiation produced 
a certain form of cancer is not competent.  The medical 
opinion of Mr. May is accorded no probative value.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  It is possible that Mr. 
May might be a credible source for determining a dose 
estimate.  However, although he challenges the accuracy of 
the estimated dose, he provides no substitute dose estimate.  
He merely notes that certain forms of radiation were not 
recorded and that PLUMBBOB released 58,300 kCu of I 131 into 
the atmosphere which was not recorded on the veteran's 
dosimeter readings.  This again adds to the underestimation 
of the previous radiation exposure.  In context, Mr. May does 
not state or imply that the veteran was exposed to the total 
effect of 58,300 kCu of I 131 or supply his own dose 
estimate.  Therefore, in the absence of a substitute 
estimated dose, the provisions of 38 CFR 3.311(a)(3) are not 
applicable.  

At this time, the Board has not been presented with a dose 
estimate that is different than that provided by official 
sources.  Similarly the appellant's attempt to attack the 
accuracy of the dose estimate does not come from a credible 
source and more importantly, she does not provide her own 
credible estimate.  Alternatively, the appellant has 
attempted, in both testimony and in writing, to establish 
that the primary site of cancer was other than the lung.  
However, the appellant is not a medical professional and her 
argument is not competent to rebut the medical evidence.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board notes that there are several articles relating to 
Nuclear Testing of record.  These articles do not provide 
additional dose estimates for this veteran nor do they 
provide linkage between the official dose estimate provided 
as a result of the veteran's service and the cause of his 
death.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. 
West, 11 Vet. App. 314 (1998).

Accordingly, the claim for service connection for cause of 
the veteran's death is not well grounded.  See Caluza, supra.  
The Board notes that the veteran's death was due to carcinoma 
of the lung with pleural and mediastinal metastases and skin 
metastases.  However, there is no competent evidence from a 
medical professional that the veteran's carcinoma of the lung 
with pleural and mediastinal metastases and skin metastases 
was related to service, to include exposure to ionizing 
radiation during service.


ORDER

Service connection for cause of the veteran's death is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

